DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to the claims was given on 05/13/2022 by Applicant’s Attorney, Ryan Smith.

The application has been amended as follows:

CLAIMS:
8. A feeder comprising: 
a feeder main body with a supply position, the feeder being configured to supply an electronic component from an electronic component housing section that houses many of the electronic components one by one to the supply position; and 
a handle attached to an upper surface of the feeder main body, the handle being made from a flexible strip member, wherein 
the feeder main body includes a level difference portion on the upper surface of the feeder main body for which a height varies in a front-rear direction, and 
the handle is attached such that a front end of the flexible strip member and a rear end of the flexible strip member straddle the level difference portion, wherein
the handle is configured such that the level difference portion includes a forward-angle portion that is angled forward, and the flexible strip member attached straddling the forward-angle portion is positioned in a storage state contacting the level difference portion so as to match a shape of the level difference portion.

Reasons for Allowance
Claims 7 and 8 have been amended to be in independent form and are therefore allowable over the prior art; a statement for the indication of allowable subject matter for claims 7 and 8 can be found in the previous office action filed 04/01/2022 

Claims 7-10 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D. Anderson, whose telephone number is (571) 270-0157.  
The examiner can normally be reached from Monday to Friday between 7 AM and 3 PM, Arizona time.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Peter Vo, can be reached at (571) 272-4690.  
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. 
Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  
Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/JOSHUA D ANDERSON/
Examiner, Art Unit 3729

/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729